 



CUSTOMER CONTROLS
PLEDGE AGREEMENT
PLEDGE AGREEMENT, dated as of February 28, 2007, (this “Agreement”) made among
Allied World Assurance Company, Ltd, a company organized and existing under the
laws of Bermuda (the “Pledgor”), and Citibank Europe plc (the “Pledgee”).
     PRELIMINARY STATEMENTS.

  (1)   The Pledgor and the Pledgee have entered into one or more Master
Agreements (as defined in Annex A) pursuant to which the Pledgee may, from time
to time in its sole discretion, issue for the account of the Pledgor letters of
credit or similar or equivalent instruments (each a “Credit” and, collectively,
the “Credits”).     (2)   The Pledgor has agreed to collateralize its
obligations to the Pledgee that result from time to time under each Master
Agreement and in respect of the Credits issued thereunder, whether now existing
or from time to time hereafter incurred or arising, as such obligations are more
fully defined in Section 3 of this Agreement as the Secured Obligations.     (3)
  The Pledgor and the Pledgee desire to execute and deliver this Agreement for
the purpose of securing the Secured Obligations and subjecting the property
hereinafter described to the Lien of this Agreement as security for the
performance of the Secured Obligations.     (4)   The Pledgor has opened account
number AWAF00010002 (together with any successor account opened and maintained
for this purpose, the “Account”) with Mellon Bank, N.A. at its office at One
Mellon Bank Centre, Room 151-1570, Pittsburgh, PA 15258-0001, U.S.A. (“Bank”).

NOW, THEREFORE, in consideration of the premises and in order to induce the
Pledgee to enter into transactions with and to provide services to the Pledgor
and its subsidiaries pursuant to separate agreements or arrangements between
such persons and the Pledgee, the parties hereto hereby agree as follows:
Section 1. Defined Terms. Except as otherwise expressly provided herein,
capitalized terms used herein shall have the meanings assigned to such terms in
Annex A.
Section 2. Grant of Security. Subject to and in accordance with the provisions
of this Agreement, the Pledgor hereby assigns, pledges and grants to the Pledgee
a first priority security interest in and a Lien on all of the Pledgor’s right,
title and interest, whether now owned or hereafter acquired, in all of the
following (collectively, the “Collateral”):
(i) the Account;
(ii) the Securities and any Instruments or other Financial Assets credited to
the Account or otherwise acquired by the Pledgee in any manner and under its
control as Collateral (the “Pledged Securities”) including, without limitation
Securities of the type and in the aggregate amounts specified in Schedule 1
hereto and any Securities Account and Security Entitlement in respect of the
Account, the Pledged Securities or any of them;
(iii) all additional Investment Property (including without limitation)
Securities, Security Entitlements, Financial Assets, or other property and all
funds, cash or cash equivalents (together with any applicable Account or

 



--------------------------------------------------------------------------------



 



Securities Account) from time to time (A) received, receivable or otherwise
distributed in respect of or in exchange or substitution for any other
Collateral (all such funds, cash or cash equivalents to be Financial Assets for
the purposes of this Agreement) or (B) otherwise acquired by the Pledgee in any
manner and delivered to the Pledgee or under the control of the Pledgee as
Collateral; and
(iv) All proceeds (including, without limitation, cash proceeds) of any or all
of the foregoing, including without limitation, proceeds that constitute
property of the types described in clauses (i), (ii) and (iii) above.
Section 3. Security of Obligations. This Agreement secures the payment of all
obligations of the Pledgor now or hereafter existing under each Master Agreement
(including all contingent obligations with respect to Credit(s) issued by the
Pledgee for the Pledgor’s account) and this Agreement, whether for principal,
interest, fees, expenses or otherwise and the payment of any and all expenses
(including reasonable counsel fees and expenses) incurred by the Pledgee in
enforcing any rights under this Agreement (all such obligations being the
“Secured Obligations"). This Agreement is intended to convey to the Pledgee
control of all Security Entitlements in, and the right to direct dispositions of
all cash deposits from, the Account for the purposes of sections 9-106(c) and
9-104(b) of the NYUCC.
Section 4. Delivery of Security Collateral.

  (A)   On or prior to the date hereof, the Pledgor shall transfer or credit, or
cause to be transferred or credited, all of the Pledged Securities to the
Pledgee or to an Account or a Securities Account under arrangements acceptable
to the Pledgee in its sole discretion. Pledgor shall deliver all other
Collateral to the Pledgee or to a Securities Intermediary subject to the control
of the Pledgee under arrangements acceptable to the Pledgee in its sole
discretion. Upon the occurrence and during the continuance of an Event of
Default (as hereafter defined), the Pledgee shall have the right, at any time it
reasonably determines is necessary or desirable to enable the Pledgee to better
perfect or protect the security interests granted hereunder, upon written notice
to the Pledgor, to transfer to or to register in the name of the Pledgee or any
of its nominees any or all of the Collateral.     (B)   Upon the occurrence of
an Event of Default (“Event of Default” as defined in Section 8(b) below), the
Pledgee may require the Pledgor to transfer the Collateral from the Account to
an account at Citibank, N.A. (London, England branch) and to execute a
replacement deposit agreement (in substantially the customary form used by the
Pledgee, a copy of which deposit agreement has been provided to Pledgor) in
substitution for this Agreement.

Section 5. Use of Proceeds. Proceeds that are received in respect of any
Collateral shall be held as cash held as Collateral as provided in Section 2 of
this Agreement.
Section 6. Representations and Warranties. The Pledgor represents and warrants
as follows:
(a) The Pledgor is a corporation duly organized and validly existing under the
laws of its incorporation and has all requisite corporate power and authority
(including, without limitation, all governmental licenses, permits and other
approvals except where such failure would not have a material adverse effect on
the Pledgor’s business), to own or lease and operate its properties and to carry
on its business as now conducted and as proposed to be conducted.
(b) The execution, delivery and performance by the Pledgor of this Agreement,
and the consummation of the transactions contemplated hereby, are within the
Pledgor’s corporate powers and have been duly authorized by all necessary
corporate action.

 



--------------------------------------------------------------------------------



 



(c) The execution, delivery and performance by the Pledgor of this Agreement and
the consummation of the transactions contemplated hereby, do not (i) violate any
provision of law, rule or regulation applicable to the Pledgor; (ii) conflict
with the charter or bye-laws or substantively similar constitutive documents of
the Pledgor; or (iii) conflict with or result in a breach of, or constitute a
default under, or result in the creation or imposition of any Lien (other than
the Lien in favour of the Pledgee created hereby) upon any of the property or
assets of the Pledgor or any of its subsidiaries, under any indenture, loan
agreement, mortgage, deed of trust or other instrument or agreement to which the
Pledgor or any of its subsidiaries may be or become a party or by which it may
be or become bound or to which the property or assets of the Pledgor of any of
its subsidiaries may be or become subject.
(d) No consent of any other Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party is required either (i) for the grant by the
Pledgor of the assignment and security interest granted hereby, for the pledge
by the Pledgor of the Collateral pursuant hereto or for the execution, delivery
or performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the pledge, assignment and security interest created hereby
(including the first priority nature of such pledge, assignment or security
interest) or (iii) for the exercise by the Pledgee of its rights provided for in
this Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with the disposition of any
portion of the Collateral by law affecting the offering and sale of securities
generally or as may be applicable to the Pledgee.
(e) This Agreement has been duly executed and delivered by the Pledgor. This
Agreement constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of the Pledgor enforceable against the
Pledgor in accordance with its terms, subject as to enforceability to applicable
bankruptcy, insolvency, and similar laws affecting creditors’ rights generally.
(f) The Pledgor is the legal and beneficial owner of the Collateral and the
Pledgor has and shall at all times have rights in, and good and valid title to,
the Collateral, free and clear of all Liens and “adverse claims” (as such term
is defined in Section 8-102(a)(1) of the NYUCC), save as may have been disclosed
by the Pledgor to the Pledgee in writing prior to the date of this Agreement.
Liens in favour of Citibank, N.A. securing the Pledgor’s reimbursement
obligations to Citibank, N.A. in connection with the issuance of letters of
credit shall be deemed to have been disclosed in writing to the Pledgee.
(g) To the best of the Pledgor’s knowledge, no default has occurred under or
with respect to any Collateral as of the date hereof.
(h) (i) This Agreement and the pledge and assignment of the Collateral pursuant
hereto create a valid security in the Collateral, securing the payment of the
Secured Obligations, (ii) this Agreement and the related Account Control
Agreement, dated      , by and among the Pledgor, the Pledgee and Bank are
sufficient to perfect such security interest, and (iii) assuming the Pledgee has
no notice of any Liens or “adverse claims” (as such terms is defined in
Section 8-102(a)(1) of the NYUCC) with respect to the Collateral, the Pledgee
will take the Collateral free and clear of any Liens and adverse claims.
(i) The Pledgor is subject to civil and commercial law with respect to its
obligations hereunder, and the execution, delivery and performance by the
Pledgor of its obligations under this Agreement constitute private and
commercial acts rather than public or governmental acts. Neither the Pledgor or

 



--------------------------------------------------------------------------------



 



any of its properties has any immunity from jurisdiction of any court or from
set-off or any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the laws of its jurisdiction of organization.

  (j)   (A) This Agreement is in proper legal form under all applicable laws of
the Pledgor’s jurisdiction of organization for the enforcement thereof against
the Pledgor in accordance with its terms. To ensure the legality, validity,
enforceability or admissibility into evidence of this Agreement it is not
necessary that this Agreement or any other document be filed or recorded with
any governmental authority of the Pledgor’s jurisdiction of organization or that
any stamp or similar tax be paid on or in respect of this Agreement or any other
document delivered pursuant hereto.     (B)   It is not necessary (X) in order
for the Pledgee to enforce any rights or remedies under this Agreement or
(Y) solely by reason of the execution delivery and performance of this Agreement
by the Pledgee, that the Pledgee be licensed or qualified with any governmental
authority of the Pledgor’s jurisdiction of organization or be entitled to carry
on business in the Pledgor’s jurisdiction of organization.

(k) The Pledgor shall cause Securities of the type specified in Schedule 1 to be
pledged as Collateral so that at all times the fair market value of such
Securities shall equal or exceed an amount equal to 110% of the aggregate amount
of the then outstanding Credits (the “Required Account Value”); and without
limiting the foregoing, if at any time the Pledgor is not in compliance with the
requirements of this subsection (k), the Pledgor shall forthwith cause
additional Securities of the type specified in Schedule 1 to be held as
Collateral pursuant to Section 2 to the extent required to cause the Pledgor to
be in compliance with this subsection (k).
Section 7 Further Assurances.
(a) The Pledgor agrees that from time to time, at the expense of the Pledgor,
the Pledgor will promptly execute and deliver all further Instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Pledgee may reasonably request, in order to continue, perfect and
protect any pledge, assignment or security interest granted or purported to be
granted hereby or to enable the Pledgee to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, the Pledgor will execute and file such financing or
continuation statements, or amendments thereto, and such other Instruments or
notices, as may be necessary or desirable, or as the Pledgee may request, in
order to perfect and preserve the pledge, assignment and security interest
granted or purported to be granted hereby.
(b) In making the representations and warranties hereunder, the Pledgor has
assumed that the Pledgee has (or will have within the stipulated time limits (if
any)) registered a charge with respect to the Collateral pursuant to Section 55
of the Bermuda Companies Act of 1981.
Section 8. Distributions.
(a) Other than upon and during the continuance of an Event of Default (as
hereinafter defined), the Pledgor shall be entitled to receive and retain any
and all distributions paid in respect of the Pledged Securities; provided,
however, that any and all:

 



--------------------------------------------------------------------------------



 



(i) distributions paid or payable other than in cash in respect of, and
Instruments, Financial Assets and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral; and
(ii) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Collateral,
shall be forthwith delivered to the Pledgee to hold as Collateral subject to the
Pledgor’s right to withdraw all Collateral in excess of the Required Account
Value as provided in Section 3 of the Account Control Agreement and shall, if
received by the Pledgor, be received in trust for the benefit of the Pledgee, be
segregated from the other property or funds of the Pledgor and be forthwith
delivered to the Pledgee as Collateral in the same form as so received (with any
necessary endorsement) to the extent the Collateral is less than the Required
Account Value.
(b) For the purposes of this Section 8 and Sections 4 and 14 hereof, the terms
“Events of Default” shall mean a failure of the Pledgor to perform in any
material respect any of its obligations under the Master Agreement or this
Agreement, which failure shall continue unremedied for ten (10) Business Days
after written notice thereof shall have been given by the Pledgee to the
Pledgor.
(c) The Pledgee shall execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to receive the
interest payments that it is authorized to receive and retain pursuant to
paragraph (a) above.
Section 9. Transfer and Other Liens. The Pledgor shall not (i) sell, assign or
otherwise dispose of, or grant any option with respect to, any of the
Collateral, or (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral, including any right to give any Entitlement Order with
respect to the Collateral, except for the pledge, assignment and security
interest created by this Agreement.
Section 10. Pledgee Appointed Attorney-in-Fact. The Pledgor hereby irrevocably
appoints the Pledgee as the Pledgor’s attorney-in-fact, with full authority upon
failure to perform any of the obligations under the Master Agreement or this
Agreement in the place and stead of the Pledgor and in the name of the Pledgor
or otherwise, from time to time to take any action and to execute any instrument
that the Pledgee may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement.
Section 11. Pledgee May Perform. If the Pledgor fails to perform any agreement
contained herein, after receipt of a written request from the Pledgee to do so,
the Pledgee may (but shall have no obligation to) itself perform, or cause
performance of, such agreement, and the reasonable expenses of the Pledgee
incurred in connection therewith shall be payable by the Pledgor under Section
15(b) hereof.
Section 12. The Pledgee’s Duties. The powers conferred on the Pledgee hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Pledgee shall have no duty as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Pledgee has or is deemed to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Pledgee shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its

 



--------------------------------------------------------------------------------



 



possession if such Collateral is accorded treatment substantially equal to that
which the Pledgee accords its own property.
Section 13. Security Interest Absolute. The obligations of the Pledgor under
this Agreement are independent of the Secured Obligations and any agreement with
respect to the Secured Obligations, and a separate action or actions may be
brought and prosecuted against the Pledgor to enforce this Agreement,
irrespective of whether any action is brought against the Pledgor or whether the
Pledgor is joined in any such action or actions. All rights of the Pledgee and
the pledge, assignment and security interest hereunder, and all obligations of
the Pledgor hereunder, shall be absolute and unconditional, irrespective of:
(a) any lack of validity or enforceability of the Master Agreement or any other
agreement or instrument relating thereto;
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other amendment or waiver of or
any consent to any departure from this Agreement or the Master Agreement,
including, without limitation, any increase in the Secured Obligations;
(c) any taking, exchange, release or non-perfection of any other collateral, or
any taking, release or amendment or waiver of or consent to departure from any
guaranty for all or any of the Secured Obligations;
(d) any manner of application of the Collateral, or proceeds thereof, to all or
any of the Secured Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Secured Obligations or any other assets of
the Pledgor or any of its subsidiaries;
(e) any change, restructuring or termination of the corporate structure or
existence of the Pledgor or any of its subsidiaries; or
(f) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Pledgor or a third party grantor of a security
interest.
Section 14. Remedies. If an Event of Default shall occur and be continuing (for
the avoidance of doubt, it being understood that an Event of Default shall only
be deemed to have occurred ten (10) Business Days after written notice thereof
is given by the Pledgee as set out in Section 8(b) above):
(a) The Pledgee may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party upon default under the NYUCC and also may
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Pledgee’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Pledgee may deem commercially reasonable. The
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to the Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Pledgee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Pledgee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
(b) All cash proceeds received by the Pledgee in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Pledgee, be held by the Pledgee as collateral for,
and/or

 



--------------------------------------------------------------------------------



 



then or at any time thereafter applied (after payment of any amounts payable to
the Pledgee pursuant to Section 15) in whole or in part by the Pledgee against
all or any part of the Secured Obligations in such order as the Pledgee shall
elect. Any surplus of such cash or cash proceeds held by the Pledgee and
remaining after payment in full of all the Secured Obligations shall be paid
over to the Pledgor or to whomsoever may be lawfully entitled to receive such
surplus.
(c) The Pledgee may, without notice to the Pledgor, except as required by law
and at any time or from time to time, charge, set-off and otherwise apply all or
any part of the Secured Obligations against the Collateral or any part thereof.
Section 15. Indemnity and Expenses.
(a) The Pledgor agrees to indemnify the Pledgee and its affiliates and its
officers, directors, employees, agents, attorneys and advisors from and against
any and all claims, damages, losses and liabilities growing out of or resulting
from this Agreement (including, without limitation, enforcement of this
Agreement), except claims, damages, losses or liabilities resulting from the
Pledgee’s gross negligence or wilful misconduct.
(b) The Pledgor will upon demand pay to the Pledgee the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents that the Pledgee may incur in connection with
(i) the administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral, (iii) the exercise or enforcement (whether through negotiations,
legal proceedings or otherwise) of any of the rights of the Pledgee hereunder or
(iv) the failure by the Pledgor to perform or observe any of the provisions
hereof.
Section 16. Amendments; Waivers; Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Pledgor herefor, shall in
any event be effective unless the same shall be in writing and signed by the
Pledgee, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Pledgee to exercise, and no delay in exercising any right hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.
Section 17. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing (including facsimile, telecopier, telegraphic,
telex or cable communication) and, mailed, faxed, telegraphed, telecopied,
telexed, cabled or delivered if to the Pledgor at 27 Richmond Road, Pembroke
HM08 Hamilton, Bermuda, Telephone: 001 441 278 5400 Facsimile: 001 441 296 3428,
or, as to either party, at such other address as shall be designated by such
party in a written notice to each other party complying as to delivery with the
terms of this Section 17. All such notices and communications shall, when
mailed, faxed, telecopied, telegraphed or telexed, be effective five
(5) Business Days after deposit in the mail, or when faxed, telecopied,
delivered to the telegraph company or confirmed by telex answerback,
respectively, except that notices and communications to the Pledgee shall not be
effective until received by the Pledgee. Delivery by facsimile or telecopier of
an executed counterpart of any amendment or waiver of any provision of this
Agreement or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of a manually executed counterpart thereof.
Section 18. Continuing Security Interest; Assignments. This Agreement shall
create a continuing security interest in the Collateral and shall (a) remain in
full force and effect until the payment in full in cash of the Secured
Obligations, (b) be binding upon the Pledgor and the Pledgee and their
respective successors and permitted assigns and (c) inure, together with the
rights and remedies of the Pledgee and its respective successors, transferees
and

 



--------------------------------------------------------------------------------



 



assigns. Without limiting the generality of the foregoing clause (c), the
Pledgee may assign or otherwise transfer to any other Person all or any portion
of its rights and obligations under this Agreement, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Pledgee herein or otherwise. The Pledgor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Pledgee such
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps related to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Pledgee deems reasonably advisable to perfect, preserve or protect its security
interest in the Collateral, including any actions which may be required or
advisable as a result of any amendment or supplement to applicable laws,
including the NYUCC.
Section 19. Release and Termination. Upon the later of the payment in full in
cash of the Secured Obligations or any termination as provided in the Master
Agreement, the pledge, assignment and security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the Pledgor. Upon any
such termination, the Pledgee will, at the Pledgor’s expense execute and deliver
to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.
Section 20. Governing Law; Terms. This Agreement shall be governed by and
construed in accordance with the laws of the state of New York, except to the
extent that the validity or perfection of the security interest hereunder in
respect of any particular collateral is mandatorily governed by the laws of a
jurisdiction other than the state of New York, in which case the laws of such
other jurisdiction shall govern such matters.
Section 21. Jurisdiction, Venue.
(a) The Pledgor hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of any New York State or federal
court (to the extent such court has subject matter jurisdiction) sitting in New
York City and any appellate court from any thereof in any action or proceeding
arising out of or relating to this Agreement or for the recognition and
enforcement of any judgment, and the Pledgor hereby irrevocably and
unconditionally agrees that all claims in respect of such action or proceeding
may be heard and determined in such New York State court or in such federal
court. The Pledgor hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. The Pledgor hereto
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any New York State or federal court. The Pledgor hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. The Pledgor irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to such
Pledgor at its address specified in Section 17. The Pledgor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.
(b) Nothing in this Section 21 shall affect the right of the Pledgee to serve
legal process in any other manner permitted by applicable law or affect any
right which the Pledgee would otherwise have to bring any action or proceeding
against the Pledgor or its property in the courts of any other jurisdiction.
(c) To the extent that the Pledgor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of

 



--------------------------------------------------------------------------------



 



execution, execution or otherwise) with respect to itself or its property, the
Pledgor, to the extent permitted by law hereby irrevocably waives such immunity
in respect of its obligations under this Agreement and, without limiting the
generality of the foregoing, agrees that the waiver set forth in this subsection
(c) shall have the fullest scope permitted under the United States Foreign
Sovereign Immunities Act of 1976, as amended, and are intended to be irrevocable
for purposes of such Act.
SECTION 22. WAIVER OF JURY TRIAL. EACH OF THE PLEDGOR AND THE PLEDGEE HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS
OF THE PLEDGEE IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.
Section 23. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.
Section 24. Severability. If any term or provision of this Agreement is or shall
become illegal, invalid or unenforceable in any jurisdiction, all other terms
and provisions of this Agreement shall remain legal, valid and enforceable in
such jurisdiction and such illegal, invalid or unenforceable provision shall be
legal, valid and enforceable in any other jurisdiction.
Section 25. Termination of Prior Agreement. The parties agree that any prior
pledge agreement with respect to the Collateral is terminated as of the
effective date of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.
ALLIED WORLD ASSURANCE COMPANY, LTD

                 
BY:  /s/ Marchelle D. Lewis          
 
   /s/ Joan H. Dillard
 
    Name: Title:   MARCHELLE LEWIS
V.P. & TREASURER
 
  JOAN H. DILLARD
S.V.P. & CHIEF FINANCIAL OFFICER
 
       
CITIBANK EUROPE PLC
             
BY:  /s/ Mary O’Neill                     
 
Name:  MARY O’NEILL
       
 
     
Title:
   
 
       
 
     

 



--------------------------------------------------------------------------------



 



ANNEX A
CERTAIN DEFINED TERMS
Capitalized terms used herein shall have the respective meanings ascribed to
them below:
“Business Day” means a day (other than a Saturday or Sunday) on which the banks
are generally open for business in London.
“Collateral” has the meaning specified therefor in Section 2 hereof.
“Entitlement Holder” means a Person that (i) is an “entitlement holder” as
defined in Section 8-102(a)(7) of the NYUCC (except in respect of a Book-entry
Security); and (ii) in respect of any book-entry Security, is an “entitlement
holder” as defined in 31 C.F.R. §357.2 (or, as applicable to such book-entry
Security, the corresponding Federal Book-Entry Regulations governing such
book-entry Security) which, to the extent required or permitted by the Federal
Book-Entry Regulations, is also an “entitlement holder” as defined in
Section 8-102(a)(7) of the NYUCC.
“Entitlement Order” shall have the meaning set forth in Section 8-102(a)(8) of
the NYUCC and shall include, without limitation, any notice or related
instructions from the Pledgee directing the transfer or redemption of the
Collateral or any part thereof.
“Federal Book-Entry Regulations” means the federal regulations contained in
Subpart B (“Treasury/Reserve Automated Debt Entry System (TRADES)” governing
book-entry securities consisting of United States Treasury securities, U.S.
Treasury bonds, notes and bills) and Subpart D (“Additional Provisions”) of 31
C.F.R. Part 357, 31 C.F.R. § 357.10 through §357.14 and §357.41 through §357.44
(including related defined terms in 31 C.F.R. §357.2), as amended by regulations
published at 61 Fed. Reg. 43626 (August 23, 1996) and as amended by an
subsequent regulations.
“Master Agreement” means each agreement (as from time to time amended, varied
supplemented, novated or assigned) between the Pledgor (or by any person for or
on behalf of the Pledgor) and the Pledgee, pursuant to which the Pledgee has
established, maintained, amended, renewed or substituted or arranged for the
establishment, maintenance, amendment, renewal or substitution of a Credit
“Lien” means any mortgage, pledge, attachment, lien, charge, claim, encumbrance,
lease or security interest, easement, right of first or last refusal, right of
first offer or other option or contingent purchase right.
“NYUCC” means the Uniform Commercial Code from time to time in effect in the
State of New York.
“Person” means any individual, corporation, partnership, joint venture,
foundation, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any agency or
instrumentality of any thereof.
“Secured Obligations” has the meaning specified therefor in Section 3 hereof.
“Secured Intermediary” means a Person that (i) is a “securities intermediary” as
defined in Section 8-102(a)(14) of the NYUCC and (ii) in respect of any U.S.
Government Obligations, is also a “securities intermediary” as defined in 31
C.F.R. §357.2.
“Security Control” means “control” as defined in Section 9-115(1)(e) of the
NYUCC.
“Security Entitlement” means (i) security entitlement” as defined in
Section 8-102(a)(17) of the NYUCC (except in respect of a U.S. Government
Obligation); and (ii) in respect

 



--------------------------------------------------------------------------------



 



of any U.S. Government Obligation, a “security entitlement” as defined in 31
C.F.R. §357.2 which, to the extent required or permitted by the Federal
Book-Entry Regulations, is also a “security entitlement” as defined in
Section 8-102(a)(17) of the NYUCC.
“STRIPS” shall have the meaning thereof set forth in Section 357.2 of the
Federal Book-Entry Regulations.
“U.S. Government Obligations” means all of the United States Treasury securities
(including STRIPS) maintained in the commercial book-entry system entitled
Treasury/Reserve Automated Debt Entry System (“TRADES”) pursuant to the Federal
Book-Entry Regulations or pursuant to a successor system.
(b) NYUCC Terms. Terms defined or referenced in the NYUCC and not otherwise
defined or referenced herein are used herein as therein defined or referenced.
In particular, the following terms are used herein as defined or referenced in
the respective NYUCC sections indicated below: “Account”: Section 9-106;
“Entitlement Order”: Section 8-102(a)(8); “Financial Asset”:
Section 8-102(a)(9); “Instrument”: Section 9-105(I)(i); “Investment Property”:
Section 9-115(1)(f); “Person”: Section 1-201(30); “Securities Account”: Section
8-501(a); “Security”: Section 8-102(a)(15).

 